DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al  20160321115 herein Thorpe  in view of Yagame et al. 20130179648 herein Yagame.
Per claim 1, Thorpe discloses: obtaining a user-provided input comprising an identification of an amount of storage 5capacity to be provisioned from at least one storage system; (¶0085; Various UI presented by the system accept user to input and manage requesting, allocation, and execution based on an increased maximum bid, and are configured to accept maximum duration for the increased bid (e.g., handling termination of resources with preservation operations as the maximum duration is impended)/ [0091] Apply any of the above approaches to one or more alternative instances; ¶0005; wherein the act of predicting, by the computer system, availability characteristics for resources over the future time duration, includes an act of predicting utilization of available resources based on historical, projected or inferred utilization of the one or more provider's resources; or wherein the method further comprises an act of determining a utilization model based on the projected or inferred utilization to achieve at least one optimization goal: e.g. maximize revenue, minimize costs, maximize resource utilization, minimize spot kills, minimize time to completion, or minimize power consumption, or some combination of the foregoing) determining an amount of time for which the amount of storage capacity to be provisioned will last in connection with at least one volume by processing the user-provided input in connection with historical data pertaining to storage utilization using one or more machine learning techniques; (¶0005; wherein the act of predicting, by the computer system, availability characteristics for resources over the future time duration, includes an act of predicting utilization of available resources based on historical, projected or inferred utilization of the one or more provider's resources; or wherein the method further comprises an act of determining a utilization model based on the projected or inferred utilization to achieve at least one optimization goal: e.g. maximize revenue, minimize costs, maximize resource utilization, minimize spot kills, minimize time to completion, or minimize power consumption, or some combination of the foregoing) 10outputting, to the user, information pertaining to the determined amount of time for which the amount of storage capacity to be provisioned will last; (¶0014; wherein the at least one processor is further configured to: display a management interface for client submission of compute tasks, wherein the interface accepts a user specified compute task and engages resources of one or more providers, selected from a plurality of providers which can include the host of the management interface, to execute the compute task; or wherein the system includes a virtual provider who provides an interface for accepting compute task submission and allocate resources of one or more providers (which may include itself) available through a unified interface) 15wherein performing one or more automated actions comprises automatically provisioning at least a portion of the amount of storage capacity corresponding to the user provided input (¶0005, ¶0014; wherein the act of predicting, by the computer system, availability characteristics for resources over the future time duration, includes an act of predicting utilization of available resources based on historical, projected or inferred utilization of the one or more provider's resources; or wherein the method further comprises an act of determining a utilization model based on the projected or inferred utilization to achieve at least one optimization goal: e.g. maximize revenue, minimize costs, maximize resource utilization, minimize spot kills, minimize time to completion, or minimize power consumption, or some combination of the foregoing) wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig. 10, ¶0010).
Thorpe discloses outputting options to the user to select or makes changes to the original requests but does not specifically disclose: and performing one or more automated actions based at least in part on feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last.
Yagame discloses: and performing one or more automated actions based at least in part on feedback from the user in response to the outputting of the information pertaining to the determined amount of time for which the amount of storage capacity to be provisioned will last (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process).
It would have been obvious to one having ordinary skill in the art to combine Thorpes prediction system and Yagame’s because user management system because Yagame provides optimal performance options for clients/users (¶0012; The present invention was contrived in view of these problems, and an object thereof is to provide a management apparatus for a computer system and a management method for the computer system, the apparatus and method being capable of providing virtual logical volume of an appropriate performance, within a range of fees configured for a host computer).
Per claim 2, Thorpe discloses: wherein processing the user- provided input in connection with historical data pertaining to storage utilization using one or more 20machine learning techniques comprises feeding the user-provided input to at least one linear regression algorithm (¶0045; Various embodiments implement different methods of predicting time series data (e.g., combine different methods of predicting). Some examples describe some methods specifically, namely: moving average (whether unweighted or weighted, e.g. linearly, geometrically, exponentially), various autoregressive conditional heteroskedasticity models (ARCH, GARCH, IGARCH, etc.), or various machine learning algorithms (for example neural networks, support vector machines, ensemble learners of various other algorithms), where each model or combination of models is specifically tailored to predict resource characteristics. ) and generating an output modeling a relationship between the user-provided input and one or more temporal values ((fig. 7, ¶0011; wherein the at least one processor is further configured to: determine a utilization model based on the projected or inferred utilization to achieve at least one optimization goal: e.g. maximize revenue, minimize costs, maximize resource utilization, minimize spot kills, minimize time to completion, or minimize power consumption, or some combination of the foregoing).
Per claim 3, Thorpe discloses: executing one or more predictive analytics techniques on at least a portion of the output generated by the at least one linear regression algorithm, thereby estimating at least one storage- related trend for at least one temporal duration ((¶0012; the at least one processor when executing configured to: obtain, store, and analyze historical time series of cloud compute resource (“resource”) characteristics, including at least costs and availability, for one or more resource types from one or more cloud compute providers (“providers”) by at least one application program interface (API); predict one or more resource characteristics over a future time duration for executing a submitted compute task (“task”) on one or more providers).
Per claim 4, Thorpe discloses providing an estimated resource usaget but does not specifically discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, querying the user for a duration of time for which an amount of storage 5capacity to be provisioned from the at least one storage system needs to last.
However Yagame discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, querying the user for a duration of time for which an amount of storage 5capacity to be provisioned from the at least one storage system needs to last  (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process).
Per claim 5, Thorpe discloses: determining an amount of storage capacity to be provisioned from the at least one storage system sufficient to last for the duration of time provided by the user in response to said querying, 10wherein determining the amount of storage capacity to be provisioned comprises processing the duration of time provided by the user in connection with historical data pertaining to storage utilization within one or more temporal constraints using the one or more machine learning techniques (¶0013;  monitor resource characteristics for the one or more resource types from the one or more providers; update predictions for one or more resource characteristics for remaining portions of the future time duration; communicate the historical time series of resource characteristics and analysis of these time series, the analysis including predictions for one or more resource characteristics; wherein the at least one processor is further configure to: determine a duration of a reservation period for spot instances longer that an individual spot instance time unit sufficient to complete the task, based, at least in part, on the prediction of resource characteristics over the future time duration).
Per claim 6, Thorpe discloses: outputting, to at least one storage capacity planning system, the determined amount of storage capacity to be provisioned from the at least one storage system sufficient to last for the duration of time provided by the user (¶0014; wherein the at least one processor is further configured to: display a management interface for client submission of compute tasks, wherein the interface accepts a user specified compute task and engages resources of one or more providers, selected from a plurality of providers which can include the host of the management interface, to execute the compute task; or wherein the system includes a virtual provider who provides an interface for accepting compute task submission and allocate resources of one or more providers (which may include itself) available through a unified interface).
Per claim 7, Thorpe discloses: wherein the historical data pertaining to storage utilization within one or more temporal constraints comprises historical data pertaining to storage utilization encompassing a duration of time approximate to the duration of time provided by the user (¶0013;  monitor resource characteristics for the one or more resource types from the one or more providers; update predictions for one or more resource characteristics for remaining portions of the future time duration; communicate the historical time series of resource characteristics and analysis of these time series, the analysis including predictions for one or more resource characteristics; wherein the at least one processor is further configure to: determine a duration of a reservation period for spot instances longer that an individual spot instance time unit sufficient to complete the task, based, at least in part, on the prediction of resource characteristics over the future time duration).
Per claim 8, Thorpe discloses: wherein performing the one or more automated actions comprises, in response to positive feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, provisioning the amount of storage capacity corresponding to the user- provided input (¶0014; wherein the interface accepts a user specified compute task and engages resources of one or more providers, selected from a plurality of providers which can include the host of the management interface, to execute the compute task; or wherein the system includes a virtual provider who provides an interface for accepting compute task submission and allocate resources of one or more providers (which may include itself) available through a unified interface).
Per claim 9, Thorpe discloses outputting recommendations to the user/client on how long the requested storage would last in view of usage but does not specifically disclose: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be 5provisioned will last, querying the user for multiple durations of time for which an amount of storage capacity to be provisioned across multiple storage volumes within the at least one storage system needs to last .
Yagame discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be 5provisioned will last, querying the user for multiple durations of time for which an amount of storage capacity to be provisioned across multiple storage volumes within the at least one storage system needs to last (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process; examiner notes that the multiple durations are merely akin to providing multiple options selected by the user on the plan change screen wherein the time (as seen in Khokhar ¶0090) will selected by the user).
Per claim 10, Thorpe discloses outputting recommendations to the user/client but does not specifically disclose: determining multiple amounts of storage capacity to be provisioned to the multiple storage volumes within at least one storage system sufficient to last for the multiple durations of time provided by the user in response to said querying, wherein determining the multiple amounts of storage capacity to be provisioned comprises processing the multiple durations of time provided by the user in connection with historical data pertaining to storage utilization within one or more 15temporal constraints using the one or more machine learning techniques .
Yagame discloses: determining multiple amounts of storage capacity to be provisioned to the multiple storage volumes within at least one storage system sufficient to last for the multiple durations of time provided by the user in response to said querying, wherein determining the multiple amounts of storage capacity to be provisioned comprises processing the multiple durations of time provided by the user in connection with historical data pertaining to storage utilization within one or more 15temporal constraints using the one or more machine learning techniques (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process; examiner notes that the multiple durations are merely akin to providing multiple options selected by the user on the plan change screen wherein the time (as seen in Khokhar ¶0090) will selected by the user).
Claims 11-15 are the processor readable storage medium claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.
Claims 16-20 are the apparatus claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.

Response to Arguments
Applicant’s arguments, filed 5/31/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thorpe.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138